                    Case 18-10684-BLS          Doc 367       Filed 01/18/19    Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         :       Chapter 11
    In re:                                               :
                                                         :       Case No. 18-10684 (BLS)
    REMINGTON OUTDOOR COMPANY,                           :
    INC., et al.,                                        :       (Jointly Administered)
                                                         :
                                                         :
                     Reorganized Debtors.1               :
                                                         :
                                                         :
                                                         :
    In re:                                               :
                                                         :       Chapter 11
    FGI HOLDING COMPANY, LLC,                            :
                                                         :       Case No. 18-10685 (BLS)
                      Reorganized Debtors.               :
                                                         :
                                                         :
    In re:                                               :
                                                         :       Chapter 11
    FGI OPERATING COMPANY, LLC                           :
                                                         :       Case No. 18-10686 (BLS)
                      Reorganized Debtors.               :
                                                         :
                                                         :
    In re:                                               :
                                                         :       Chapter 11
    REMINGTON ARMS COMPANY, LLC,                         :
                                                         :       Case No. 18-10687 (BLS)
                      Reorganized Debtors.               :
                                                         :



1
             The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each
             Debtor’s federal tax identification number, as applicable, are: Remington Outdoor Company, Inc.
             (4491); FGI Holding Company, LLC (9899); FGI Operating Company, LLC (9774); Remington
             Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands,
             L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
             Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC
             (7744); and Outdoor Services, LLC (2405). The principal offices of Debtor Remington Outdoor
             Company, Inc., the top-level holding company, are located at 870 Remington Drive, Madison,
             NC 27025.
          Case 18-10684-BLS          Doc 367       Filed 01/18/19   Page 2 of 5



                                               :
In re:                                         :
                                               :       Chapter 11
BARNES BULLETS, LLC,                           :
                                               :       Case No. 18-10688 (BLS)
              Reorganized Debtors.             :
                                               :
                                               :
In re:                                         :
                                               :       Chapter 11
TMRI, INC.,                                    :
                                               :       Case No. 18-10689 (BLS)
              Reorganized Debtors.             :
                                               :
                                               :
In re:                                         :
                                               :       Chapter 11
RA BRANDS, L.L.C.,                             :
                                               :       Case No. 18-10690 (BLS)
              Reorganized Debtors.             :
                                               :
                                               :
In re:                                         :
                                               :       Chapter 11
FGI FINANCE, INC.,                             :
                                               :       Case No. 18-10691 (BLS)
              Reorganized Debtors.             :
                                               :
                                               :
In re:                                         :
                                               :       Chapter 11
REMINGTON ARMS DISTRIBUTION                    :
COMPANY, LLC,                                  :       Case No. 18-10692 (BLS)
                                               :
              Reorganized Debtors.             :
                                               :
In re:                                         :
                                               :       Chapter 11
HUNTSVILLE HOLDINGS LLC,                       :
                                               :       Case No. 18-10693 (BLS)
              Reorganized Debtors.             :
                                               :




                                           2
                   Case 18-10684-BLS           Doc 367       Filed 01/18/19   Page 3 of 5



                                                         :
    In re:                                               :
                                                         :       Chapter 11
    32E PRODUCTIONS, LLC,                                :
                                                         :       Case No. 18-10694 (BLS)
                        Reorganized Debtors.             :
                                                         :
                                                         :
    In re:                                               :
                                                         :       Chapter 11
    GREAT OUTDOORS HOLDCO, LLC,                          :
                                                         :       Case No. 18-10695 (BLS)
                        Reorganized Debtors.             :
                                                         :
                                                         :
    In re:                                               :
                                                         :       Chapter 11
    OUTDOOR SERVICES, LLC,                               :
                                                         :       Case No. 18-10696 (BLS)
                        Reorganized Debtors.             :
                                                         :

                            CERTIFICATION OF COUNSEL REGARDING
                         EXTENSION OF DEADLINE FOR FILING NOTICE OF
                         INTENT TO BRING SPECIFIC AVOIDANCE ACTION

                    The undersigned bankruptcy co-counsel to Susheel Kirpalani, Trustee (the

“Litigation Trustee”) of the Remington Litigation Trust (the “Trust”) hereby certifies as follows

regarding the proposed Order Approving Stipulation Of Reorganized Debtors And Litigation

Trustee To Extend Deadline For Litigation Trustee To File Notice Of Intent To Bring Specific

Avoidance Action (the “Proposed Order”), attached hereto as Exhibit A:

                   1.     On September 12, 2018, the Court entered an Order vacating the Closing

Order,2 nunc pro tunc to the date it was entered, to the extent it closed the Chapter 11 case of

Remington Outdoor Company, Inc. With respect to the Non-ROC Debtors, the September 12,


2
             Capitalized terms used but not otherwise defined herein have the meanings ascribed them
             in the Order Partially Vacating Final Decree [Dkt. No. 358].

                                                     3
              Case 18-10684-BLS        Doc 367      Filed 01/18/19    Page 4 of 5



2018 Order requires to the Litigation Trustee to provide notice of an intent to pursue an

Avoidance Action by January 15, 2019.

              2.   On January 11, 2019, the Litigation Trustee requested a one-week extension

to conclude his investigation of the Avoidance Actions related to the Non-ROC Debtors. On

January 14, 2019, the Court granted the Litigation Trustee’s Request. As such, the deadline for

the Litigation Trustee to provide notice of an intent to pursue an Avoidance Action is January 22,

2019.

              3.   The Litigation Trustee has continued to work diligently in respect of the

January 22, 2019 deadline but requires an additional one-week extension to conclude his

investigation of the Avoidance Actions related to the Non-ROC Debtors.




                                                4
               Case 18-10684-BLS       Doc 367      Filed 01/18/19   Page 5 of 5



       WHEREFORE, the Litigation Trustee and the Reorganized Debtors have stipulated to a

one-week extension to the January 29, 2019 deadline and respectfully request that the Court

enter the Proposed Order attached hereto as Exhibit A, in each of the above-captioned adversary

proceedings.


Dated: January 18, 2019

                                     MORRIS, NICHOLS, ARSHT & TUNNELL
                                     LLP

                                     By: /s/ Tamara K. Mann
                                        Robert J. Dehney (No. 3578)
                                        Tamara K. Mann (No. 5643)
                                        1201 N. Market St., 16th Floor
                                        P.O. Box 1347
                                        Wilmington, DE 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        rdehney@mnat.com
                                        tmann@mnat.com

                                        -and-

                                     QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP

                                        James C. Tecce
                                        Rex Lee
                                        Jordan Harap
                                        51 Madison Avenue, 22nd Floor
                                        New York, New York 10010
                                        Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100

                                     Counsel to the Litigation Trustee




                                                5
